DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 9 April 2021, with respect to the rejection of Claim 1 have been fully considered and are persuasive.  The Non-Final Rejection of 11 Jan 2021 has been withdrawn.
The Applicant also traverses the rejection of Claim 15, however this argument is unpersuasive.  The Applicant argues that the recited limitation “for clamping the seal to a front surface” is intended to be interpreted as not allowing any movement of the seal against the front surface of the disc.  However, the limitation “clamping” is being interpreted as securing the seal within the groove formed by a surface in front and a surface behind.  Therefore, Shimane et al reads on this interpretation of the limitation. it is noted that the features upon which applicant relies (i.e., that clamping prohibits all movement of the clamped material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Response to Amendment
The Amendment filed on 9 April 2021 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11 Jan 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimane et al (US 2007/0045586).
Regarding Claim 15, Shimane et al discloses a butterfly disc (4) for use in a butterfly valve (Figure 1) having an inner surface defining an aperture (through 19) arranged about a flow path and comprising a valve stem (5) and a valve seat (19). The butterfly disc comprising: 
a round disc body (4) comprising a first surface (to the right as seen in Figure 6B) a valve stem receiving bore behind (Figure 1) and generally in parallel to said front surface and a raised cylindrical portion concentric to and extending from said front surface (Figures 6A and 6B; the portion below the attachment area of 4b); 
an annular ring seal (7) comprising an inner radius sized for fitting over said raised cylindrical portion (Figure 6A and 6B) and an outer radius extending beyond an outer periphery of said disc body (Figure 6A and 6B) and engaging with the valve seat to close the aperture (Figure 1); and  
a securing ring (4b) comprising a threaded inner edge (Figure 6a and 6B); said cylindrical central portion further comprising a threaded outer edge complementary to said threaded inner edge (Figure 6A and 6B at the interface between 4 and 4b) and further wherein said securing ring is threadable onto said cylindrical central portion for clamping said seal to said front surface (Figure 6A and 6B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiselman (US 3,420,500) in view of Manki et al (US 4,025,050).
Regarding Claim 1, Geiselman discloses a butterfly valve (Figure 1).  The valve comprising:
a valve body (generally C) comprising an annulus (10) having an inner surface defining an aperture (through 11) arranged about a flow path and comprising a valve seat (11) and a pair of aligned and opposed first and second stem receiving bores (Figure 1; at 24 and 25 through C) arranged along a bore axis substantially at right angles to said flow path (Figure 1); 
a butterfly disc (V) positioned within said aperture and comprising a round disc body having a first surface (46 in Figure 7), a ring seal (49) sized for extending beyond an outer periphery of said disc body and engaging with said valve seat to close said aperture (Figure 7), a second surface opposite said first surface comprising a raised part extending substantially completely across said disc body about a third stem receiving bore (Figure 6 upstream of 46 and where V comprises bore 20) arranged along said bore axis (Figure 1), said third bore behind and generally in parallel to said first surface (Figure 1), and a re- enforcement extending away at right angles to and on either side of said raised part (Figure 4 at the angled portions from the area of 16 and out to 47) to said outer periphery (to 47), said re-enforcement having a width greater than a length of said shaft (Figure 1 where the reinforcement goes from 20 out to 47) and an outer surface forming a smooth curved transition between said raised part and said outer periphery (Figure 6); 
a stem (16) inserted into said first, second and third bores along said bore axis (Figure 1), said stem spanning said aperture (Figure 1), a first end extending from said first bore beyond said valve body (to O) and a second end secured within said second bore (via 24); and 

Manki et al teaches a butterfly valve (Figure 7) with a disc (61) and a shaft (13) where a female spline positioned within said third bore centrally between a first bore opening and a second bore opening (64); Figure 7 where the first and second bore openings are disclosed in Geiselman) and the stem (13) comprising a male spline slideably engaging said female spline to transfer a rotation from said stem to said butterfly disc (Col 5, lines 45-52).  Additionally, the spline of Manki et al is located within a central portion of the valve disc as seen in Figure 7.  Together with Geiselman, Manki et al teaches said re-enforcement having a width greater than a length of said female spline to said outer periphery since Geiselman discloses the enforcement extending along the entire width of the valve disc and the Manki et al teach where the spline is located within the central bore of the disc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geiselman to incorporate the teachings of Manki et al to provide for a female spline positioned within said third bore centrally between a first bore opening and a second bore opening and the stem comprising a male spline slideably engaging said female spline to transfer a rotation from said stem to said butterfly disc.  Doing so would be combining prior art elements according to known methods (the connection system between the valve disc and the valve shaft of Manki et al with the valve disc and shaft of Geiselman) to yield predictable results (to provide a secure attachment of the disc with the shaft, as taught by Manki et al at Col 5, lines 45-52).
Regarding Claim 2, Geiselman discloses a ring shaped carrier (51) for securing said seal to said first surface (Figure 7).  
Regarding Claim 3, Geiselman discloses where said ring shaped carrier (51) comprises a plurality of spaced holes (Figure 7; Col 4, lines 47-58), each of said spaced holes alignable with a respective one of a plurality threaded holes in said first surface (Col 4, lines 47-58) and further comprising a plurality of bolts (52) threaded into respective ones of said threaded holes via respective ones of said spaced holes, said bolts thereby securing said ring shaped carrier and said seal to said first surface (Col 4, lines 47-58).  
Regarding Claim 8, Geiselman discloses a butterfly disc (V) for use in a butterfly valve (Figure 1) having an inner surface defining an aperture (through 11) arranged about a flow path and comprising a valve stem (16) and a valve seat (11). The butterfly disc comprising: 
a round disc body (V) comprising a first surface (46) and a second surface opposite said first surface comprising a raised part extending substantially completely across said disc body about a valve stem receiving bore behind and generally in parallel to said first surface (Figure 6 upstream of 46 and where V comprises bore 20 and extending into the page), a re-enforcement extending away at right angles to and on either side of said raised part (Figure 4 at the angled portions from the area of 16 and out to 47) to a disc body outer periphery (Figure 6), said re-enforcement having a width greater than a length of said shaft (Figure 1 where the reinforcement goes from 20 out to 47) and an outer surface forming a smooth curved transition between said raised part and said outer periphery (Figure 6); and 
a ring seal (49) sized for extending beyond an outer periphery of said disc body and engaging with the valve seat to close the aperture (Figure 7), but fails to expressly disclose a female spline positioned within said bore centrally between a first bore opening and a second bore opening.
Manki et al teaches a butterfly valve (Figure 7) with a disc (61) and a shaft (13) where a female spline positioned within said bore centrally between a first bore opening and a second bore opening (64); Figure 7 where the first and second bore openings are disclosed in Geiselman) and the stem (13) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geiselman to incorporate the teachings of Manki et al to provide for a female spline positioned within said bore centrally between a first bore opening and a second bore opening.  Doing so would be combining prior art elements according to known methods (the connection system between the valve disc and the valve shaft of Manki et al with the valve disc and shaft of Geiselman) to yield predictable results (to provide a secure attachment of the disc with the shaft, as taught by Manki et al at Col 5, lines 45-52).
Regarding Claim 9, Geiselman discloses a retaining ring (51) for securing said seal to said first surface (Figure 7).  
Regarding Claim 10, Geiselman discloses where said retaining ring (51) comprises a plurality of spaced holes (Figure 7; Col 4, lines 47-58), each of said spaced holes alignable with a respective one of a plurality threaded holes in said first surface (Col 4, lines 47-58) and further comprising a plurality of bolts (52) threaded into respective ones of said threaded holes via respective ones of said spaced holes, said bolts thereby securing said retaining ring and said seal to said first surface (Col 4, lines 47-58).  
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiselman (US 3,420,500) in view of Manki et al (US 4,025,050) in further view of Shimane et al (US 2007/0045586).
Regarding Claims 4 and 11, Geiselman as modified by Manki et al teach all essential elements of the current invention as discussed above except where an inner edge of said carrier/retaining ring is 
Shimane et al teach a butterfly valve (Figure 1) with a carrier (4b) where an inner edge of said carrier is threaded (Figure 6A and 6B), wherein said first surface comprises a raised cylindrical central portion (4) comprising a threaded outer edge complementary to said inner edge and further wherein said carrier is threadable onto said cylindrical central portion for securing said ring shaped carrier and said seal to said first surface (Figure 6A and 6B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geiselman as modified by Manki et al to incorporate the teachings of Shimane et al to provide for where an inner edge of said carrier/retaining ring is threaded, wherein said first surface comprises a raised cylindrical central portion comprising a threaded outer edge complementary to said inner edge and further wherein said carrier is threadable onto said cylindrical central portion for securing said ring shaped carrier/retaining ring and said seal to said first surface. Doing so would be combining prior art elements according to known methods (the attachment means for attaching the retaining ring/carrier to the valve body taught by Shimane et al with the valve of Geiselman) to yield predictable results (to secure the seal with the valve disc body).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiselman (US 3,420,500) in view of Manki et al (US 4,025,050) in further view of Shimane et al (US 2007/0045586) in further view of Wang (US 6,726,177).
Regarding Claims 7 and 14, Geiselman as modified by Manki et al and Shimane et al teach all essential elements of the current invention as discussed above except where said ring shaped carrier / retainer comprises a plurality of features therein for engaging an installation/removal tool.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Geiselman as modified by Manki et al and Shimane et al to incorporate the teachings of Wang to provide for where said ring shaped carrier / retainer comprises a plurality of features therein for engaging an installation/removal tool.  Doing so would allow the ring to be rotated to be installed or uninstalled, as taught by Wang (Col 3, lines 10-15).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimane et al (US 2007/0045586) in view of Wang (US 6,726,177).
Regarding Claim 16, Shimane et al disclose all essential elements of the current invention as discussed above except where said securing ring comprises a plurality of features therein for engaging an installation/removal tool.  
Wang teaches a butterfly valve (Figures 3-5) with a securing ring (50) comprising a plurality of features therein for engaging an installation/removal tool (52; Col 3, lines 10-15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimane et al to incorporate the teachings of Wang to provide for where said securing ring comprises a plurality of features therein for engaging an installation/removal tool.  Doing so would allow the ring to be rotated to be installed or uninstalled, as taught by Wang (Col 3, lines 10-15).
Allowable Subject Matter
Claims 5-6, 12-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753